Bleckley, C. J.
A social, genial gentleman, fond of company and a glass, by occupation a cigar-maker, who keeps his sleeping apartment with the doors “ blanketed” in a fit condition for privately gaming therein, and who invites his friends at night to refresh themselves with beer, but has in the room, besides barrel and bottles, a table suitable for gaming, together with eleven packs of cards and two boxes of “chips,” one containing eighty chips and *298the other three hundred, and a memorandum book with names and numbers entered in it, and whose guests, or some of them, retire hurriedly under the bed on being surprised by a visit from the police at one o’clock in the morning, may or may not be guilty of the offence of keeping a gaming-house. A verdict of guilty based on these and other inculpatory facts, such as the rattle of chips and money,, and some expressions about seven dollars and twelve dollars heard by the police on approaching the premises, is warranted by the evidence, and is not contrary to law.
November 9, 1888.
Criminal law. Gaming. Verdict. Before Judge Van Epps. City court of Atlanta. June term, 1888.
H. P. Wright and R. J. Jordan, by brief, for plaintiff in error.
F. M. O’Bryan, solicitor, by brief, for the State.
’ Judgment affirmed.